MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioner Mancera Romero’s application for cancellation of removal.
A review of the administrative record shows that petitioner presented no evidence that he has a qualifying relative as defined in 8 U.S.C. § 1229b(b)(1)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner was ineligible for cancellation of removal. To the extent petitioner has demonstrated that he now has a qualifying relative for purposes of cancellation of removal, this court’s review is limited to the information contained in the certified administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.1996) (en banc). Accordingly, the court sua sponte summarily denies the petition for review because the questions raised by this petition for review are so insubstantial as not to require further argument. See United *491States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.